           Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HECTOR BATISTA,

                                 Plaintiff,

                     -against-                                    1:20-CV-5733 (LLS)

 ORANGE COUNTY DEPARTMENT OF                                     ORDER TO AMEND
 MENTAL HEALTH; ORANGE COUNTY
 JAIL,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who appears to be a convicted federal prisoner currently incarcerated in the

Orange County Jail, brings this pro se action seeking damages and his transfer to a federal

correctional facility. He sues the Orange County Department of Mental Health and the Orange

County Jail under 42 U.S.C. § 1983. The Court construes Plaintiff’s claims for damages as

brought under § 1983, and his claim in which he seeks a transfer to a federal correctional facility

as a claim for habeas corpus relief under 28 U.S.C. § 2241. By order dated September 16, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). 1 For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP



       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 2 of 12




complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.




                                                   2
            Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 3 of 12




                                          BACKGROUND

        Plaintiff makes the following allegations: On April 2, 2020, in the Orange County Jail,

Plaintiff stated to a mental health clinician that he was “having severe difficulty adjusting

mentally,” and he asked the clinician if he could “speak with someone better qualified to assist

[him] and possibly make a diagnosis.” (ECF 1, at 3.) The clinician told Plaintiff “that there was

nothing that mental health can do to help [him] because [Plaintiff had] never seen a mental health

doctor on the streets . . . .” (Id.) Plaintiff then told that clinician that he had been “incarcerated

for 20 months and [that he] received a[n] 11 year sentence in federal prison and that all these

things have been playing a part in [his] mental health deteriorating . . . .” (Id.) The clinician again

told Plaintiff that there was nothing that the jail staff could do to help him.

        Plaintiff then spoke to his attorney, who filed “a motion for compassionate release and for

mental health . . . .” (Id.) “[T]he Judge recommend[ed] [that Plaintiff] be seen [b]y a doctor and

Orange County Mental Health s[ai]d they can[’]t help [him] so [Plaintiff’s attorney got in]

contact [with] the [United States Marshals Service] and the [Federal] Bureau of Prisons.” 2 (Id. at

3-4.)


        2
         Plaintiff has attached to his complaint a copy of a June 16, 2020 letter that his attorney
wrote to the Orange County Jail’s corrections administrator. (ECF 1, at 14.) The attorney refers
to an opinion and order of District Judge John F. Keenan of this Court that the attorney
characterized as “includ[ing] a recommendation . . . ‘that the Federal Bureau of Prisons and/or
the Orange County Jail assess [Plaintiff’s] mental health and provide him with professional
counseling or other mental health services as appropriate.’” (Id.) In the letter, Plaintiff’s attorney
requests a mental-health assessment of Plaintiff and appropriate mental-health services for him.
(Id.)
        The Court notes that in an opinion and order dated June 16, 2020, Judge Keenan noted
that Plaintiff was incarcerated in the Orange County Jail “while he awaits transfer to a Federal
Bureau of Prisons . . . facility, due to [his] underlying physical and mental health issues and the
Coronavirus . . . .” United States v. Batista, ECF 7:19-CR-0002, 62, at 1 (S.D.N.Y. June 16,
2020). Judge Keenan recommended that “the Federal Bureau of Prisons and/or Orange County
Jail assess [Plaintiff’s] mental health and provide him with professional counseling or other
mental health services.” (Id. at 12.)


                                                    3
          Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 4 of 12




       Plaintiff requests a “transfer to a federal facility that is able to accom[mo]date [his]

mental health needs.” (Id. at 6.) He also seeks “to be compensated for having to live under these

harsh conditions for 8 months without treatment.” (Id.)

                                           DISCUSSION

A.     Habeas corpus relief

       The Court understands Plaintiff’s claim in which he seeks a transfer to a federal

correctional facility as a claim for habeas corpus relief under 28 U.S.C. § 2241 in which

Plaintiff, a convicted federal prisoner, challenges the execution of his federal sentence. See

Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has long interpreted § 2241

as applying to challenges to the execution of a federal sentence, ‘including such matters as the

administration of parole, . . . prison disciplinary actions, prison transfers, type of detention and

prison conditions.’”) (citation omitted). Under § 2241, a federal district court has jurisdiction to

consider claims for habeas corpus relief that are brought by a person in custody for, among other

reasons, “an act done or omitted in pursuance of an Act of Congress, or an order, process,

judgment or decree of a court or judge of the United States,” or by a person in custody “in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(2), (3).

But the United States Court of Appeals for the Second Circuit has cautioned against construing a

mislabeled submission as a § 2241 petition in light of the possible application of the “second or

successive” provisions of the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.



        Plaintiff has also attached to his complaint a copy of a forensic psychological evaluation
of him that was issued on December 1, 2019, after he was examined on October 9, 2019 – all
before the June 16, 2020 request. (Id. at 15-29.) He further attaches a May 13, 2020 letter issued
by the Orange County Department of Mental Health to Plaintiff’s attorney – again, before the
June 16, 2020 request – that states that Plaintiff “was assessed and screened out for psychiatric
services,” and that he “receives supportive counseling and was recommended for addiction
services.” (Id. at 32.)


                                                  4
            Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 5 of 12




§ 2244(b)(3)(A); district courts must normally give a pro se litigant notice and an opportunity to

withdraw his submission before a court recharacterizes it as a § 2241 petition. See Simon v.

United States, 359 F.3d 139, 144 (2d Cir. 2004).

        “The proper respondent to a habeas petition is ‘the person who has custody over [the

petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242).

“[L]ongstanding practice confirms that in habeas challenges to present physical confinement –

‘core challenges’ – the default rule is that the proper respondent is the warden of the facility

where the prisoner is being held . . . .” Id. at 435.

        The Second Circuit has made clear that a federal prisoner bringing a § 2241 pleading

challenging the execution of his sentence must exhaust the available administrative remedies

before filing his pleading. Carmona v. United States Bureau of Prisons, 243 F.3d 629, 634 (2d

Cir. 2001). Failure to exhaust is a procedural default that will be excused upon a showing of

cause and prejudice. See id. at 630, 633-34. A court may also excuse a litigant’s failure to exhaust

when: “(1) available remedies provide no genuine opportunity for adequate relief; (2) irreparable

injury may occur without immediate judicial relief; (3) [an] administrative appeal would be

futile; and (4) in certain instances a plaintiff has raised a substantial constitutional question.”

Beharry v. Ashcroft, 329 F.3d 51, 62 (2d Cir. 2003) (internal quotation marks and citation

omitted).

        Rule 2(c) of the Rules Governing Section 2254 Cases in the United States District Courts

requires a litigant to specify all his available grounds for habeas corpus relief, setting forth the

facts supporting each of the specified grounds, and stating the relief requested. The litigant’s

pleading must permit the Court and the respondent to comprehend both the litigant’s grounds for

habeas corpus relief and the underlying facts and legal theory supporting each ground so that the




                                                    5
          Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 6 of 12




issues presented in the pleading may be adjudicated. This rule may be applied to claims for

habeas corpus relief under § 2241. See Rule 1(b) of the Rules Governing Section 2254 Cases in

the United States District Courts.

       The Court construes Plaintiff’s claim for a transfer as one for habeas corpus relief under

§ 2241. But Plaintiff has not named the proper party for this claim – the Warden of the Orange

County Jail – as a respondent or defendant in this action. He has also failed to show that he

exhausted his available administrative remedies with respect to his grounds for habeas corpus

relief before bringing this claim, or why his failure to exhaust those remedies should be excused.

It is also unclear whether he has asserted in his complaint all his grounds for habeas corpus relief

or included all relevant facts supporting those grounds.

       Accordingly, in light of Plaintiff’s pro se status, the Court grants Plaintiff leave to either

(1) withdraw his claim for habeas corpus relief under § 2241, or (2) file an amended complaint

in which he (a) names the Warden of the Orange County Jail as a respondent or defendant,

(b) shows that he has exhausted his available administrative remedies with respect to his grounds

for habeas corpus relief or why such exhaustion should be excused, and (c) list all his grounds

for habeas corpus relief and all relevant facts supporting those grounds.

B.     Claims under 42 U.S.C. § 1983

              Orange County Jail

       The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the Orange

County Jail. To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by

the Constitution or laws of the United States was violated, and (2) the right was violated by a

person acting under the color of state law, or a “state actor.” See West v. Atkins, 487 U.S. 42, 48-

49 (1988). The Orange County Jail is not a “person” for the purpose of § 1983. See Mercado v.

Town of Goshen, No. 20-CV-5399, 2020 WL 5210949, at *3 (S.D.N.Y. Aug. 28, 2020) (“The


                                                  6
          Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 7 of 12




Orange County Correctional Facility is not a ‘person’ within the meaning of § 1983.”). The Court

therefore dismisses Plaintiff’s claims under § 1983 against the Orange County Jail for failure to

state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

              Orange County Department of Mental Health

       The Court must also dismiss Plaintiff’s claims against the Orange County Department of

Mental Health (“OCDMH”) because municipal (including county) departments, such as

OCDMH, do not have the capacity to be sued under New York law. See Omnipoint Commc’ns,

Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of

a municipality are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303

(S.D.N.Y. 2002) (“Under New York law, departments which are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and cannot sue

or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in

this chapter, includes only a county, town, city and village.”); McNeil v. City of New York,

NYPD, No. 13-CV-4579, 2013 WL 4761142, at *2 (S.D.N.Y. Sept. 3, 2013) (the New York City

Department of Mental Health and Hygiene is not a suable entity). The Court therefore dismisses

Plaintiff’s claims against OCDMH, see §1915(e)(2)(B)(ii), and construes them as brought

against the County of Orange.

       When a plaintiff sues a municipality, such as the County of Orange, under § 1983, it is

not enough for the plaintiff to allege that one of the municipality’s employees or agents engaged

in some wrongdoing. The plaintiff must show that the municipality itself caused the violation of

the plaintiff’s rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other

local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692


                                                  7
          Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 8 of 12




(1978))); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a

§ 1983 claim against a municipality, the plaintiff must allege facts showing (1) the existence of a

municipal policy, custom, or practice, and (2) that the policy, custom, or practice caused the

violation of the plaintiff’s constitutional rights. Jones v. Town of East Haven, 691 F.3d 72, 80 (2d

Cir. 2012); see Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997).

        Plaintiff has alleged no facts showing that a policy, custom, or practice of the County of

Orange has caused violations of his federal constitutional rights. The Court grants Plaintiff leave

to file an amended complaint in which he names the County of Orange as a defendant and

alleges facts showing that a policy, custom, or practice of the County of Orange caused a

violation of his federal constitutional rights.

               Individual defendants

        To state a claim under § 1983, a plaintiff must allege facts showing an individual’s direct

and personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State

Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (quoting Colon v. Coughlin, 58 F.3d 865,

873 (2d Cir. 1995)). An individual may not be held liable under § 1983 solely because the

individual employs or supervises a person who violated the plaintiff’s rights. See Iqbal, 556 U.S.

at 676 (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). An individual can be personally involved

in a § 1983 violation if:

        (1) the defendant participated directly in the alleged constitutional violation,
        (2) the defendant, after being informed of the violation through a report or appeal,
        failed to remedy the wrong, (3) the defendant created a policy or custom under
        which unconstitutional practices occurred, or allowed the continuance of such a
        policy or custom, (4) the defendant was grossly negligent in supervising
        subordinates who committed the wrongful acts, or (5) the defendant exhibited




                                                  8
           Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 9 of 12




       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 3

       Plaintiff alleges that an Orange County Jail mental health clinician denied him mental-

health treatment, but he names no individuals as defendants in his complaint. The Court grants

Plaintiff leave to file an amended complaint in which he names those individuals who violated

his constitutional rights as defendants, and alleges facts that show those defendants’ personal

involvement in those violations.

              Failure to provide mental-health treatment

       It appears that Plaintiff is attempting to assert claims under § 1983 that Orange County

Jail officials violated his right under the Eighth Amendment by failing to provide him with

adequate mental-health treatment. A prisoner asserting such a claim must allege facts showing

that an official was deliberately indifferent to his serious medical or mental-health needs. See

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Darnell v. Pineiro, 849 F.3d 17, 31-35 (2d Cir.

2017). Deliberate indifference is evaluated under a two-pronged test comprised of both objective

and “mental-element” components. See Darnell, 849 F.3d at 30-33; Hill v. Curcione, 657 F.3d

116, 122 (2d Cir. 2011). For the objective component, it is necessary that the prisoner is or was

suffering from a sufficiently serious medical or mental-health condition that “‘could result in

further significant injury or the unnecessary and wanton infliction of pain.’” Harrison v. Barkley,

219 F.3d 132, 136 (2d Cir. 2000) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.

1998)); see also Darnell, 849 F.3d at 30 (“Under . . . the Eighth . . . Amendment[], to establish an


       3
         “Although the Supreme Court’s decision in [Iqbal, 556 U.S. 662] may have heightened
the requirements for showing a supervisor’s personal involvement with respect to certain
constitutional violations,” the Second Circuit has not yet examined that issue. Grullon v. City of
New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                  9
            Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 10 of 12




objective deprivation, ‘the inmate must show that the conditions, either alone or in combination,

pose an unreasonable risk of serious damage to his health,’ which includes the risk of serious

damage to ‘physical and mental soundness.’”) (citations omitted).

        For the mental-element component, a convicted prisoner must show that a correction

official “knows of and disregards an excessive risk to [the prisoner’s] health or safety; the

official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S.

825, 837 (1994). Allegations of malpractice or the negligent failure to provide adequate medical

or mental-health care do not state a constitutional claim. See Estelle, 429 U.S. at 106; Chance,

143 F.3d at 703.

        If Plaintiff asserts claims in his amended complaint under § 1983 that individual Orange

County Jail officials violated his right under the Eighth Amendment by failing to provide him

with adequate mental-health treatment, he must allege facts showing that those individuals were

deliberately indifferent to his serious mental-health needs.

C.      Leave to amend

        The Court grants Plaintiff leave to file an amended complaint to detail his claims. First,

Plaintiff must name as the defendant(s) in the caption 4 and in the statement of claim of his

amended complaint those individuals who were allegedly involved in the deprivation of his

federal rights. If Plaintiff does not know the name of a defendant, he may refer to that individual




        4
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the amended complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.


                                                   10
           Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 11 of 12




as “John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. 5 The

naming of “John Doe” or “Jane Doe” defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” or “Jane Doe” defendants and amending his complaint to include the

identity of any “John Doe” or “Jane Doe” defendants before the statute of limitations period

expires. Should Plaintiff seek to add a new claim or party after the statute of limitations period

has expired, he must meet the requirements of Rule 15(c) of the Federal Rules of Civil

Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case, including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.




       5
         For example, a “John Doe” or “Jane Doe” defendant may be identified as: “Correction
Officer John Doe #1, on duty on August 31, 2020, in the Sullivan Correctional Facility clinic,
during the 7 a.m. to 3 p.m. shift.”


                                                 11
          Case 1:20-cv-05733-LLS Document 7 Filed 09/24/20 Page 12 of 12




       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court dismisses Plaintiff’s claims under 42 U.S.C. § 1983 against the Orange County

Department of Mental Health and the Orange County Jail for failure to state a claim on which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court grants Plaintiff leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 1:20-CV-5733 (LLS). An Amended

Civil Rights Complaint form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, the Court will dismiss Plaintiff’s claim for habeas corpus relief without prejudice, and

his claims under § 1983 for failure to state a claim on which relief may be granted.

SO ORDERED.

 Dated:    September 24, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.


                                                 12
